PER CURIAM.
Rolando Castillo appeals from a final order of the trial court denying his motion to assess attorney’s fees and costs pursuant to section 627.428, Florida Statutes (1983), following payment by Crown Life Insurance Co. of Castillo’s claim after the lawsuit was filed and prior to judgment. Because we find that the trial court’s ruling was in error, we reverse and remand to the trial court with directions to hold a hearing to determine an appropriate award of attorney’s fees and costs. Wollard v. Lloyd’s and Companies of Lloyd’s, 439 So.2d 217 (Fla.1983).
Reversed and remanded with directions.